EQUIPMENT PURCHASE AGREEMENT




This Equipment Purchase Agreement (the “Agreement”) is made this 6th day of
March, 2008 (the “Effective Date”), by and between Planar Energy Devices, Inc.,
a Delaware corporation whose address is 653 W Michigan St., Orlando, FL  32805
(“Buyer”) and Oak Ridge Micro-Energy, Inc., a Colorado corporation, whose
address is 275 Midway Lane, Oak Ridge, TN 37830 (“Seller”).




NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, the parties agree as follows:

1.

Purchase and Sale of the Equipment and Purchase Price. At the Closing (as
defined in Section 2): (A) Seller shall: (1) sell, transfer, convey, assign, and
deliver to Buyer, and Buyer shall purchase, accept, and pay for all right,
title, and interest in and to the tangible machinery and equipment set forth on
Schedule 1 hereto (the “Equipment”); and (2) execute, enter and deliver to Buyer
the instruments, documents and agreements set forth in section 7; and (B) Buyer
shall pay Seller, by wire transfer to First Utah Bank, 1991 South 3600 West,
SLC, UT 84104, Telephone (801) 977-8700, Account: Oak Ridge Micro-Energy, Inc.,
Account #41001660, Routing #12430261, Six Hundred Thousand and 00/100 dollars
($600,000.00) (the “Purchase Price”).  

2.

Closing.  The closing (the “Closing”) and consummation of the transactions
contemplated by this Agreement, shall take place by facsimile exchange of the
documents on or before March 10, 2008, full payment by Buyer of the balance of
the Purchase Price to Seller and delivery of the original documents via FedEx
the next business day, or the next business day after satisfaction or waiver of
all conditions to the obligations of the parties to consummate the transactions
contemplated hereby (other than conditions with respect to actions the
respective parties will take at the Closing itself), if thereafter, or such
other date as the parties may mutually determine. “Closing Date” means the date
of the exchange of documents via facsimile.  It is understood and agreed that no
access to the facilities located at 275 Midway Lane, Oak Ridge, TN 37830 where
the Equipment is located will be given to Buyer until full payment of the
Purchase Price has been made by Buyer to Seller.

3.

Representations and Warranties of Seller.  Seller represents and warrants to
Buyer that the statements contained in this section 3 are true, correct and
complete as of the Effective Date and will be true, correct and complete as of
the Closing Date.

3.1

Organization of the Buyer / Authorization of Transaction. The Seller is a
Colorado corporation, duly organized and in good standing in the State of
Colorado. Seller has full power and authority, including full corporate power
and authority, to execute and deliver this Agreement and to perform and
consummate, its obligations hereunder. This Agreement constitutes the valid and
legally binding obligation of Seller, enforceable in accordance with its terms
and conditions. The Seller need not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any person(s), or government
or governmental agency in order to consummate the transactions contemplated by
this Agreement.





--------------------------------------------------------------------------------

3.2

Noncontravention. Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will, immediately or
with the passage of time: (A) violate any constitution, statute, regulation,
rule, injunction, judgment, order, decree, ruling, charge, or other restriction
of any government, governmental agency, or court to which Seller or the
Equipment is subject; or (B) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
Seller is a party or by which it is bound or to which any of the Equipment is
subject.

3.3

Consents. No approval, consent, waiver, or authorization of or filing or
registration with any governmental authority or third party is required for the
execution, delivery, or performance by Seller of the transactions contemplated
by this Agreement.

3.4

Title to and Condition of the Equipment; Leased Equipment. Seller has good and
marketable title to the Equipment, free and clear of all security interests,
liens and encumbrances.  The Equipment constitutes all machinery and equipment
used by Seller to produce and manufacture thin film batteries, as same was
undertaken by Seller immediately prior to the Effective Date and from the
Effective Date through the Closing Date, except for the Proprietary Targets (as
defined below).  Each item of the Equipment is, to the knowledge of Seller, free
from defects.  Other than as expressly set forth herein, the Equipment is being
sold “as-is.”  “Proprietary Targets” means those sputtering targets related to
the Seller’s intellectual property or proprietary customer products. Such
targets shall be stored in a location accessible only by the Seller.

3.5

Litigation. Neither the Seller nor the Equipment: (A) is subject to any
outstanding injunction, judgment, order, decree, ruling, or charge; or (B) is a
party or is threatened to be made a party to any action, suit, proceeding,
hearing, or investigation of, in, or before any court or quasi-judicial or
administrative agency of any federal, state, local, or foreign jurisdiction or
before any arbitrator.

3.6

Taxes.  Seller has filed all tax returns that it was required to file,
including, without limitation, all tax returns and informational statements
concerning income taxes, sales taxes, unemployment taxes, employee withholding,
FICA and Medicare, where the failure to file such returns could give rise to a
lien or encumbrance on the Equipment. All such tax returns were true, correct
and complete in all respects and all taxes owed or payable by Seller or which
Seller was required to remit to any governmental entity (whether or not shown on
any tax return) have been paid.

3.7

Brokers' Fees. Seller has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Buyer could become liable or
obligated.

3.8

Disclosure.  The representations and warranties contained in this section 3 do
not contain any untrue statement of a fact or omit to state any fact necessary
in order to make the statements and information contained in this section 3 not
misleading.





Page 2




--------------------------------------------------------------------------------

4.

Representations and Warranties of Buyer.  Buyer represents and warrants to
Seller that the statements contained in this section 4 are true, correct and
complete as of the Effective Date and will be true, correct and complete as of
the Closing Date.

4.1

Organization of the Seller / Authorization of Transaction. The Buyer is a
Delaware corporation, duly organized and in good standing in the State of
Delaware. Buyer has full power and authority, including full corporate power and
authority, to execute and deliver this Agreement and to perform and consummate,
its obligations hereunder. This Agreement constitutes the valid and legally
binding obligation of Buyer, enforceable in accordance with its terms and
conditions. The Buyer need not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any person(s), or government
or governmental agency in order to consummate the transactions contemplated by
this Agreement.

4.2

Noncontravention. Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will, immediately or
with the passage of time: (A) violate any constitution, statute, regulation,
rule, injunction, judgment, order, decree, ruling, charge, or other restriction
of any government, governmental agency, or court to which Buyer or the Equipment
is subject; or (B) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
Buyer is a party or by which it is bound or to which any of the Equipment is
subject.

4.3

Consents. No approval, consent, waiver, or authorization of or filing or
registration with any governmental authority or third party is required for the
execution, delivery, or performance by Buyer of the transactions contemplated by
this Agreement.

4.4

Brokers' Fees. Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Seller could become liable or
obligated.

4.5

Disclosure.  The representations and warranties contained in this section 4 do
not contain any untrue statement of a fact or omit to state any fact necessary
in order to make the statements and information contained in this section 4 not
misleading.

5.

Pre-Closing Covenants. The parties agree as follows with respect to the period
between the execution of this Agreement and the Closing Date.

5.1

General. Each of the parties will use its reasonable best efforts to take all
actions and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement.  

5.2

Notices and Consents. Seller will give any required or Buyer requested notices
to third parties, including, without limitation, notices required by applicable
securities laws, and Seller will use its best efforts to obtain any third party
consents that are required or that Buyer may reasonably request.





Page 3




--------------------------------------------------------------------------------

5.3

Insuring and Preserving of Equipment. Seller will: (A) keep the Equipment
insured for no less than the Purchase Price and intact; and (B) not engage in
any practice, take any action, or enter into any transaction outside the
ordinary course of business with respect to any of the Equipment or which would
frustrate the purpose of this Agreement.  Risk of loss of the Equipment between
the Effective Date and the Closing Date shall be borne by the Seller.

5.4

Notice of Developments. During the time from the execution of this Agreement
through Closing, each party will give prompt written notice to the others of any
material adverse development causing a breach of any of its own representations
and warranties set forth herein. No disclosure by any party pursuant to this
section 5.4, however, shall be deemed to amend or supplement any schedules
hereto or to prevent or cure any misrepresentation, breach of warranty, or
breach of covenant.

5.5

Exclusivity. Seller will not (and Seller will not cause or permit any third
party on behalf of Seller to): (A) solicit, initiate, or encourage the
submission of any proposal or offer from any person or entity relating to the
acquisition of the Equipment; or (B) participate in any discussions or
negotiations regarding, furnish any information with respect to, assist or
participate in, or facilitate in any other manner any effort or attempt by any
person or entity to do or seek the foregoing. Seller will notify the Buyer
immediately if any Person makes any proposal, offer, inquiry, or contact with
respect to the foregoing.

6.

Post Purchase Covenants. In case at any time after the Closing any further
action is necessary or desirable to carry out the purposes of this Agreement,
each of the parties will take such further action (including the execution and
delivery of such further instruments and documents) as any other party may
request, at the sole cost and expense of the requesting party (unless the
requesting party is entitled to indemnification therefore under section 10
below).   Without limiting the foregoing, Seller shall from time to time at the
request of Buyer and without further consideration, execute and deliver such
instruments of transfer, conveyance, and assignment in addition to those
delivered hereunder, and will take such other actions as Buyer may request from
time to time, to more effectively transfer, convey, and assign to and vest in
Buyer, and to put Buyer in possession of, all or any portion of the Equipment.

7.

Conditions to Obligation to Close.

7.1

Conditions to Obligation of the Buyer. The obligation of the Buyer to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:

(A)

the representations and warranties set forth in section 3 shall be true and
correct in all material respects at and as of the Closing Date;

(B)

Seller shall have performed and complied with all of its covenants hereunder in
all material respects through the Closing;

(C)

Seller shall have procured all of the third party consents and timely provided
the notices specified in section 5.2 above;





Page 4




--------------------------------------------------------------------------------

(D)

no action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would: (1) prevent consummation of
any of the transactions contemplated by this Agreement, (2) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, (3) if true, make any of the representations or warranties set
forth in section 3, not true or not correct; or (4) affect adversely the right
of the Buyer to own the Equipment or utilize any part of the Equipment in
Buyer’s business;

(E)

Seller’s President shall have delivered to the Buyer a certificate to the effect
that each of the conditions specified in this sections (A) through (D) are
satisfied in all respects; and

(F)

all actions to be taken by Seller in connection with consummation of the
transactions contemplated hereby and all certificates, instruments, and other
documents required to effect the transactions contemplated hereby will be
satisfactory in form and substance to Buyer.




The Buyer may waive any condition specified in this section 7.1 if it executes a
writing so stating at or prior to the Closing.

7.2

Conditions to Obligation of Seller. The obligation of Seller to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:

(A)

Buyer shall have performed and complied with all of its covenants hereunder in
all material respects through the Closing; and

(B)

no action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would: (1) prevent consummation of
any of the transactions contemplated by this Agreement, or (2) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation.




Seller may waive any condition specified in this section 7.2 if it executes a
writing so stating at or prior to the Closing.

8.

Items to be Delivered. At the Closing: (A) Seller shall deliver to Buyer: (1)
such deeds, bills of sale, endorsements, assignments, title transfer documents
and other good and sufficient instruments of transfer, conveyance, and
assignment satisfactory to Buyer and its counsel as shall be effective to vest
in and warrant to Buyer good and marketable title to the Equipment, free and
clear of all mortgages, security agreements, pledges, charges, claims, liens,
and encumbrances, including, without limitation, the bill of sale attached
hereto as Exhibit B; (2) all Non-Proprietary manuals, repair and maintenance
history documentation and other documents and records pertaining to





Page 5




--------------------------------------------------------------------------------

each item of the Equipment; and (3) the certificate referenced in section
7.1(E); and (B) Buyer shall deliver to Seller the Purchase Price, by wire
transfer in accordance with Seller’s written instructions. Simultaneously with
delivery of the foregoing, Seller shall take all steps as may be required to put
Buyer in actual possession and operating control of the Equipment, Additionally,
Buyer will cooperate with the Seller in responding to ongoing Seller customer
requests for samples under terms to be negotiated on a case by case basis or
until such time the Buyer and Seller agree on terms to license the Sellers
Intellectual Property.

9.

Termination.  The parties may terminate this Agreement as set forth in this
Section.

9.1

Buyer Termination Generally.  Buyer may terminate this Agreement by giving
written notice to Seller at any time prior to the Closing: (A) in the event
Seller has breached any material representation, warranty, or covenant contained
in this Agreement in any material respect, Buyer has provided Seller with ten
(10) days written notice of the such breach and Seller has not cured such stated
breach within the notice period; or (B) if the Closing shall not have occurred
on or before April 14th, 2008, by reason of the failure of any condition
precedent under section 7.1 hereof (unless the failure results primarily from
the Buyer itself or Buyer’s Shareholder himself breaching any representation,
warranty, or covenant contained in this Agreement).

9.2

Seller Termination Generally. Seller may terminate this Agreement by giving
written notice to the Buyer at any time prior to the Closing: (A) in the event
the Buyer has breached any material representation, warranty, or covenant
contained in this Agreement in any material respect, Seller has provided Buyer
with ten (10) days written notice of the such breach and Buyer has not cured
such stated breach within the notice period; or (B) if the Closing shall not
have occurred on or before April 14th, 2008, by reason of the failure of any
condition precedent under section 7.2 hereof (unless the failure results
primarily from Seller itself breaching any representation, warranty, or covenant
contained in this Agreement).

9.3

Effect of Termination. If a party terminates this Agreement pursuant to Sections
9.1(B) or 9.2(B) above, all rights and obligations of the parties hereunder
shall terminate without any liability of any party to the other party, except
for any liability of a party then in breach.

10.

Indemnification.

10.1

Seller shall indemnify and hold Buyer harmless from any and all losses, claims,
liabilities, damages, obligations, liens, encumbrances, costs and expenses,
including reasonable attorney fees, pretrial, trial and appellate, and court
costs, that now exist or may hereafter arise or be asserted against or suffered
by Buyer or the Equipment, in whole or in part, from time to time, as a result
of: (A) any false or incomplete statement by Seller or any noncompliance or
breach by Seller, with respect to any of the terms, covenants, warranties or
representations of this Agreement, or the Bill of Sale; or (B) Seller’s
ownership and operation of the Equipment prior to the Closing Date.





Page 6




--------------------------------------------------------------------------------

10.2

Buyer shall indemnify and hold Seller harmless from any and all losses, claims,
liabilities, damages, obligations, liens, encumbrances, costs and expenses,
including reasonable attorney fees, pretrial, trial and appellate, and court
costs, that now exist or may hereafter arise or be asserted against or suffered
by Seller, in whole or in part, from time to time, as a result of: (A) any false
or incomplete statement by Buyer or any noncompliance or breach by Buyer, with
respect to any of the terms, covenants, warranties or representations of this
Agreement; or (B) Buyer’s ownership and operation of the Equipment on and after
the Closing Date.

11.

No Third-party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the parties and their respective successors
and permitted assigns.

12.

Waiver or Modification.  No purported waiver by any party of any default by
another party of any term or provision contained herein shall be deemed to be a
waiver of such term or provision unless the waiver is in writing and signed by
the waiving party. No such waiver shall in any event be deemed a waiver of any
subsequent default under the same or any other term or provision contained
herein.

13.

Entire Agreement / No Oral Modifications.  This Agreement sets forth the entire
understanding of the parties concerning the subject matter hereof and
incorporates all prior negotiations and understandings.  There are no covenants,
promises, agreements, conditions or understandings, either oral or written,
between them relating to the subject matter of this Agreement other than those
set forth herein. No alteration, amendment, change or addition to this Agreement
shall be binding upon any party unless in writing and signed by the party to be
charged.

14.

Successors.  Each and all of the provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  

15.

Notices.  Any consent, waiver, notice, demand, request or other instrument
required or permitted to be given under this Agreement shall be in writing and
deemed to have been properly given at the earlier of: (A) actual delivery, when
delivered in person; (B) the next business day following a complete successful
facsimile transmission to the appropriate number first set forth above; (C) the
next business day if sent via overnight express courier (e.g., FedEx) to the
party’s address first set forth above; or (D) three (3) business days after
being sent by certified United States mail, return receipt requested, postage
prepaid, to the party’s address first set forth above.  Either party may change
its address for notices or facsimile phone number in the manner set forth
herein.

16.

Captions.  The captions and paragraph numbers appearing in this Agreement are
inserted only as a matter of convenience.  They do not define, limit, construe
or describe the scope or intent of the provisions of this Agreement.





Page 7




--------------------------------------------------------------------------------

17.

Partial Invalidity.  If any term or provisions of this Agreement, or the
application thereof to any person or circumstance, shall be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances, other than those as to which it is
held invalid, shall both be unaffected thereby and each term or provision of
this Agreement shall be valid and be enforced to the fullest extent permitted by
law.

18.

Applicable Law, Venue and Jurisdiction.  This Agreement shall be construed and
governed under and by the laws of the State of Florida.  The parties hereby
agree that, except for third party actions, exclusive venue for any legal action
authorized hereunder shall be: (A) Orange County, Florida, if Buyer is a
defendant or respondent is such action; and (B) Salt Lake County, Utah, if
Seller is a defendant or respondent is such action.  

19.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same Agreement.

20.

Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

21.

Construction.  The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the party has not breached shall not
detract from or mitigate the fact that the party is in breach of the first
representation, warranty, or covenant.

22.

Attorney’s Fees. In the event any litigation, mediation, arbitration, or
controversy between the parties hereto arises out of or relates to this
Agreement, the prevailing party in such litigation, mediation, arbitration or
controversy shall be entitled to recover from the other party all reasonable
attorneys' fees, expenses and suit costs, including those associated with any
appellate proceedings or any post-judgment collection proceedings.





Page 8




--------------------------------------------------------------------------------

23.

Seller Customer Transition. As requested by the Seller, Buyer will cooperate
with the Seller in jointly providing product samples to the Sellers existing
customers.  Terms of such joint efforts will be negotiated on a case-by-case
basis or until such time the Buyer and Seller agree on terms to license the
Sellers Intellectual Property.

24.

Survival.  Sections 3, 5, 6, 10, 12, 13, 15, 16, 18, 21 and 22 shall survive the
Closing and shall continue in full force and effect for a period of one (1) year
from the execution of this Agreement.

25.

Facilities Sharing Arrangement.  For a period of up to six months from the
Closing (as may be agreed by Seller and Buyer), the research Equipment will
remain at its present location at 275 Midway Lane, Oak Ridge, TN 37830, and: (i)
Buyer will own the Equipment and provide an insurance certificate pursuant to
the current landlord’s instructions; (ii) Buyer will be responsible for rent,
utilities (water, electricity, natural gas, security, internet, garbage removal,
etc.) and all other expenses related to these current facilities, with Seller
providing actual invoices to Buyer for such expenses, less the $1,000 mentioned
below that is Seller’s shared facility Access Fee (as defined below); (iii)
Buyer will provide its own telephone line, and the current Oak Ridge line will
be transferred pursuant to directions of John Bates; (iv) Buyer shall be
responsible for restoring the current facilities from any damages,
modifications, etc., to original condition, from the Closing until the Equipment
is moved from the current leased facilities; and Seller shall assume
responsibility for the restoration of the current leased facilities from all
modifications, damages, etc. that occurred prior to the Closing; (v) Seller will
pay Buyer $1,000 per month to have full access to the Equipment for a period of
not less than six  months, regardless of whether the Equipment is maintained at
the current leased facilities; (vi) Buyer will allow Seller reasonable access on
a case-by-case basis to the Equipment at such times and for such fees as Buyer
and Seller may agree for a period of one year following the expiration of the
first six month facilities sharing arrangement; and (vii) all inventions or
technology discovered or otherwise made or developed  exclusively by the Seller
during any use of the facilities where the Equipment is housed shall be the sole
and separate property of Seller (vii) the mutual Non Disclosure Agreement
executed by Seller and Buyer on December 12th, 2007 will apply to any ongoing
technical or information exchange as a result the Seller’s use of the Buyer’s
Equipment and remain in effect during the term of this Agreement.













 [Signatures on the following page(s).  Balance of page intentionally left
blank.]








Page 9




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




Buyer: Planar Energy Devices, Inc.

 

Seller: Oak Ridge Micro-Energy, Inc.




/s/Scott Faris

 




/s/Mark Meriwether

Scott Faris, President

 

Mark Meriwether, President








Page 10




--------------------------------------------------------------------------------




Schedule 1

Equipment List




INVENTORY

[equipmentpurchaseagreemen001.jpg] [equipmentpurchaseagreemen001.jpg]OAK RIDGE
MICRO ENERGY

DATE: 2/12/08




Description

Model #

Serial #

Qty

Listed on Oak Ridge Inventory

Photo Taken




 

 

 

 

 

 

File Cabinet #1 – Misc. Items including gowns, masks and gloves

 

 

1

 

yes

File Cabinet #2 – Misc Items

 

 

1

 

Yes

Wood desk with tools on top – 4ft 2 inch by 34 inches

 

 

1

 

Yes

Audionvac vacuum bag sealer

VMS 43

 

1

48

Yes

Variac Transformer

 

 

1

 

Yes

Loctite UV Lamp

Zeta 7410

ES329

1

49

yes

Hongzhan Bagger Vacuum Packing Machine

None

020311

1

47

yes

VWR Oven

1305U

1002503

1

29

yes

Impulse Bag Sealer American Intl Electric

AIE-300

E188226

1

64

yes

Laserpro Venus Engraver Assembly

Venus-12W

VE01200033

1

15

Yes

Hotplate/Stirrer

VWR 375

 

1

 

Yes

Emachine Computer

T2984

 

1

 

Yes

Desk w/computer on it

4ft x 29 ½ inches

 

 

1

 

Yes

Table

6ft x 29 ½ inches

 

 

1

 

Yes





Page 11




--------------------------------------------------------------------------------





Table

5ft x 30 inches

 

 

1

 

Yes

Table

4ft x 30 inches

 

 

1

 

Yes

Coat rack

4ft x 18 inches

 

 

1

 

Yes

Shelf #1

Misc items – Mini UPS, Vert eq, power supply, insulating rod, empty boxes

 

 

1

 

Yes

Shelf #2

Misc items – high yield tech controller (power), o-scope, 4 rolls copper foil,
Tektronix 2465

2465 CTS

B042210

1

42

Yes

File Cabinet #3

Misc items

 

 

1

 

Yes

Table

5ft x 36 inches – white top/gray legs

 

 

2

 

Yes

Asymtek automated dispensing system

D-553 w/ vision system and DV8000 Auger Pump

30553

1

14

yes

Dell Computer Monitor

 

 

1

 

Yes

Computer desk w/tower

2ft 7 inch x 19.5 inches

 

 

1

 

Yes

Gold place automatic pick and place

L-20

ASP-LE2004108

1

8

Yes

View sonic monitor

VE5106

 

1

 

Yes

Impression 7 plus monitor

 

 

1

 

Yes

Computer desk

2ft 5 inch x 20 inches

 

 

1

 

Yes

Computer tower

 

 

1

 

Yes

Justrite flammable liquid storage cabinet

 

 

1

 

Yes

Branson Power Supply

40KHZ6

 

1

 

Yes

Air pressure gauges/regulator

 

 

1

 

Yes

Variac Transformer

 

 

1

 

Yes





Page 12




--------------------------------------------------------------------------------





Desk

4 drawer – 4ft 6inch x 2ft

 

 

1

 

Yes

Desk

4ft x 33 inch

 

 

1

 

Yes

Cambridge Instruments

Optical Microscope

Stereo Zoom 4

 

1

66

Yes

Lab jacket

 

 

2

 

 

National optical microscope

None

None

1

67

Yes

Table

5ft x 30 inches – gray with gray legs

 

 

1

 

Yes

VWR Scientific Vacuum Oven – gray

 

 

1

 

Yes

Paragon Oven – blue

Sentry xpress 4.0 micro processor

J142SSP

 

1

 

Yes

Brown table

8ft x 36 inch

 

 

1

 

Yes

Lindberg blue tube furnace

TF55035A-1

T110-502268-T0

1

44

Yes

Asymtek automated dispensing system

Automove 402

0002961

1

19

Yes

Texas instruments laptop computer

EXTENSA560CDT

 

 

 

 

File Cabinet #4

Misc items – nuts, bolts, spare plugs, bus bars

 

 

 

 

Yes

Shelf #3 – misc items – fuses, air filter, glue, nuts and bolts

 

 

 

 

Yes

Shelf #4 – misc items – palmer chips, connectors, screws, gas regulator, spray
paint, cables, anchors

 

 

 

 

Yes

Closet #2 – misc items – old chiller, sputtering target

 

 

 

 

Yes

Pallet mule

 

 

1

 

Yes





Page 13




--------------------------------------------------------------------------------





Closet #1 – misc items – sputtering target fixtures, Pascal turbo pump,Austin
Scientific cryo pump compressor, ruffing pump, cacuum hardware, new –Kurt J.
Lesker 2 ion gauge, several flanges

Ion Gauge

IG2200




Austin Pump

M125W




Pascal Pump

None

Ion Gauge

Q201




Austin Pump

3282




Pascal Pump

None

1

1

1

1

Ion Gauge

40

Austin Pump

38

Pascal Pump

28

Yes

Rolling card with gas regulator

 

 

1

 

Yes

Gas cart with brown gas tube

 

 

1

 

Yes

Tool cart w/ misc tools in it

 

 

1

 

Yes

Mat-vac sputter #1

 

42704A-2

1

 

Yes

Mat-vac sputter #2

 

4270UA-1

1

 

Yes

Disco Dicing Saw

DAD-2H/6T

DD9125

1

5

Yes

Rough laptop computer

 

 

1

 

Yes

Computer cart with tower and misc items 29 ½ x 20

 

 

1

 

Yes

Computer cart with tower, monitor and misc items – 29 ½ x 20

 

 

1

 

Yes

Metal cart with Compaq lap top computer

36” x 15”

 

 

1

 

Yes

Shelf #5 – manuals

 

 

1

 

Yes

Toolbox with misc tools

 

 

1

 

Yes

MSC Milling and drilling machine

RF-31

430737

1

10

Yes

Bandsaw

128

410243

1

62

Yes

Neslab Recirculating chiller

HX300

100242073

1

39

Yes

Ingresoll rand dryer and air compressor and tank

2340

0402270302

1

25?

Yes

Portable air compressor and tank

 

 

1

 

Yes

Empire Sandblaster with sand

PF2636

9435

1

11

Yes





Page 14




--------------------------------------------------------------------------------





Table – gray

72 inch x 28 inch

 

 

1

 

Yes

Research deposition system

 

 

 

Same as #6?

 

Electronics rack with controls for research – block = 75x44, side arm = 33 long,
front arm = 46 long

 

 

 

 

 

Chiller = 26 ½ x 17 ½

 

 

 

 

 

Rack = 26 x 23 ½

 

 

 

 

 

Laminar flow hood

74” x 32”

 

 

1

 

Yes

Climate particle analyzer

C1-208C

40634

1

43

Yes

Sample prep table with 1 drawer

60x30

 

 

1

 

Yes

Work table

72x30

 

 

1

 

Yes

Advanced energy matching networks

 

 

2

 

Yes

Hex drivers – set

 

 

1

 

Yes

Array of sample holders

 

 

1

 

Yes

Shop vac with ridge hepa filter

 

 

2

 

Yes

Table

60x30

 

 

1

 

Yes

Dell optiplex tavek GX100 with monitor, keyboard and mouse

 

 

1

 

Yes

Zahner impedance measurement unit

IM6E

14138

1

51

Yes

Sierra kiln furnace

360F-S-A-120-P-00

0402170

1

65

Yes

Maccor battery tester – 48 channel  each

Series 4000

A020501

A060305

2

7

Yes

Tenny Furnace

TJR

27856-01

1

13

Yes

Computer desk

60x30

 

 

1

 

Yes

IBM and Dell Monitors with keyboards and mouse

 

 

2

 

Yes





Page 15




--------------------------------------------------------------------------------





Dell towers and smartups 1500 and manuals

 

 

2

 

Yes

Table

60x30

 

 

1

 

Yes

Keithly electrometer/high resistance meter

6517A

0815910

1

52

Yes

Computer table

60x30

 

 

1

 

Yes

Computer tower and monitor

 

 

1

 

Yes

Scintag theta-theta x ray diffractometer

45x41

XDS 2000

144

1

9

yes

Haskris chiller

28 ½ x 20 ½

R033

HA-10785

1

18

Yes

File Cabinet #5

LOCKED

 

 

1

 

 

Work station table

72 x 36

 

 

1

 

Yes

Shelf with misc items

72x15

 

 

1

 

Yes

Dark gray file cabinet #6

Misc items – empty boxes, manuals, etc.

 

 

1

 

Yes

Table

72x30

 

 

1

 

Yes

Panasonic fax machine

KX-FL501

1HBFC088149

1

53

Yes

VWR lab freezer

U2004GA15

X24P-647891-XP

1

30

Yes

Table

60x30

 

 

1

 

Yes

Dell tower, monitor, keyboard and mouse

 

 

1

 

Yes

Veeco stylus profiler

Dektak 6M

24223

1

16

Yes

Bissell Vacuum Cleaner

3522

0214303921

1

 

Yes

File cabinet #7 – misc items  - manuals, computer cables, phone lines, software

 

 

1

 

Yes

File cabinet #8 – misc items – hanging folders

 

 

1

 

Yes





Page 16




--------------------------------------------------------------------------------





Table w/power control panel box

45”32”

 

 

1

 

Yes

Electroglas wafer prober

2001X

WP91064309-143704

1

12

Yes

Storage closet misc items – stainless steel tubes, skylight window, panels,
filters, overhead projector, binders, printer

 

 

 

 

Yes

Shelf #5 – misc items – glassware, ethylene carbonate, clip lamp

 

 

 

 

Yes

Table

60x36

 

 

1

 

Yes

Mbraun glovebox

Labmaster 130

LM03-009

1

6

Yes

Branson ultrasonic cleaners

2510

3510

RLA100273973D

RMB060521548E

2

31

Yes

Wet bench w/4 drawers

73x30

 

 

1

 

Yes

Table

72x30

 

 

1

 

Yes

Lindburg/blue hot plate

HP53016A

V23K-495315-VK

1

50

Yes

Green Dolly

 

 

1

 

Yes

Conference table

96x36

 

 

1

 

Yes

Desk

49 ½ x 27

 

 

1

 

Yes

Wipe board

48x36

 

 

1

 

Yes

Sunbeam microwave

SMW 750

SBM2004234

1

 

Yes

GE mini refrigerator

TAX4DNCBBL

TA302157

1

 

Yes

Mr Coffee – 4 cup coffeemaker

John’s coffee maker

 

1

 

Yes

JEOL scanning electron microscope

JSM-5510

MP17820059

1

2

Yes

2 monitors, 1  tower, keyboard, mouse

 

 

 

 

Yes

Shelf #6 – misc items, manuals, toolboxes

 

 

1

 

Yes

Green gas cart

 

 

1

 

Yes





Page 17




--------------------------------------------------------------------------------





MVE Lab 4 with Face protection cap

 

 

1

 

Yes

Haskris chiller

RO33

HA-10983

1

24

Yes

Desk with 4 drawers

59x30

 

 

1

 

Yes

File cabinet #9

Misc items – office supplies

 

 

1

 

Yes

HP laserjet printer

4100N

J4169A

1

34

Yes

Minolta copier

EP1030F

32796430

1

33

Yes

Cryofab LN2 dewar

CFN-100

 

1

32

Yes

Large chiller

13’ 4 ¼” x 38 ½” x 56”

Berg Industrial Chiller

APZ-10-1/1-2P-X

W01425A-AJ1-0804

1

Same as #1?

 

Big air compressor for house air

220V

30

17.5

 

 

1

 

 

HX 300 Neslab

220V

30

22.2A

 

 

 

 

 

MAT-VAC1

208

215A

 

 

 

 

 

Mat-Vac 2

208

215A

 

 

 

 

 

x-ray

220V

2.5A?

XDS-2000

144

4?

 

 

SEM

220V

 

 

 

 

 

Paragon Box Furn

 

 

 

 

 

Haskins Chiller

 

 

3

 

 








Page 18




--------------------------------------------------------------------------------

Exhibit List:




Exhibit A

BILL OF SALE







KNOW ALL MEN BY THESE PRESENTS THAT Oak Ridge Micro-Energy, Inc., a Colorado
corporation, whose (“Seller”), pursuant to, and in connection with the
consummation of the transactions contemplated by, that Equipment Purchase
Agreement dated March 6, 2008 (the “Equipment Purchase Agreement”), by and among
Seller and Planar Energy Devices, Inc., a Delaware corporation (“Buyer”), for
and in consideration of the payment of ten dollars ($10.00), and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, does hereby grant, bargain, sell, convey, transfer and deliver
unto Buyer, its successors and assigns, to have and to hold forever, all and
singular the tangible machinery and equipment set forth on Schedule 1 hereto
(the “Equipment”).




Seller:




(A)

warrants and represents that:




(1)

it is the lawful owner in all respects of all of the Equipment;




(2)

the Equipment is free and clear of any and all liens, security agreements,
encumbrances, claims, demands and charges of every kind and character
whatsoever; and




(3)

the Equipment constitutes all machinery and equipment used by Seller to produce
and manufacture thin film batteries, as same was undertaken by Seller
immediately prior to the date of this Bill of Sale, except for the Proprietary
Targets (as that term is defined in the Equipment Purchase Agreement); and




(B)

covenants and agrees, on behalf of itself, its successors and assigns, at all
times and from time to time hereafter, at its expense, to:




(1)

warrant and defend the title to all of the Equipment unto the Buyer, its
successors and assigns, forever against every person whomsoever makes any claim
against or for such herein described property and the Equipment or any part
thereof; and




(2)

execute and deliver to Buyer such further instruments, documents, consents and
assurances as Buyer may reasonably request to fully and effectively sell,
convey, transfer and deliver the Equipment to Buyer; and




(C)

restates and remakes, as though set forth herein, those representations,
warranties and covenants set forth in the Equipment Purchase Agreement.











Page 19




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Bill of Sale shall has been executed and delivered, and
shall be effective to transfer all of the Equipment, as of the 10th day of
March, 2008.







Seller: Oak Ridge Micro-Energy, Inc.







/s/Mark Meriwether

Mark Meriwether, President





Page 20




--------------------------------------------------------------------------------




Exhibit B

Non-Disclosure Agreement




MUTUAL NONDISCLOSURE AGREEMENT




THIS MUTUAL NONDISCLOSURE AGREEMENT is made and entered into as of December 12,
2007 between Oak Ridge Micro-Energy (ORME) at 275 Midway Lane, Oak Ridge, TN,
37830, and Planar Energy Devices, Inc. at 643 W Michigan St, Orlando, FL  32805.
Purpose. The parties wish to explore a business opportunity of mutual interest
and in connection with this opportunity, each party may disclose to the other
certain confidential technical and business information which the disclosing
party desires the receiving party to treat as confidential.




1. “Confidential Information” means any information disclosed by either party to
the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including without limitation documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation and is the subject of
efforts to keep it secret or confidential. Information communicated orally shall
be considered Confidential Information if such information is confirmed in
writing as being Confidential Information within a reasonable time after the
initial disclosure. Confidential Information may also include information
disclosed to a disclosing party by third parties if such third parties are under
an obligation of confidentiality to the disclosing party. Notwithstanding the
foregoing, Confidential Information shall not include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party, provided that same occurred through no action or, in the case
of an action required by this Agreement, the inaction of the receiving party or
through a party under an obligation of confidentiality to the disclosing party;
(iii) is already in the possession of the receiving party at the time of
disclosure by the disclosing party as shown by the receiving party's files and
records in existence prior to the time of disclosure; (iv) is obtained by the
receiving party without an obligation of confidentiality from a third party and
without a breach of such third party's obligations of confidentiality; or (v) is
independently developed by the receiving party without use of or reference to
the disclosing party's Confidential Information, as shown by documents and other
competent evidence in the receiving party's possession.








Page 21




--------------------------------------------------------------------------------

2. Non-use and Non-disclosure. Each party agrees not to use any Confidential
Information of the other party for any purpose except to evaluate and engage in
discussions concerning a potential business relationship between the parties.
Each party agrees not to disclose any Confidential Information of the other
party to third parties or to such party's employees, except to those employees
of the receiving party who are required to have the information in order to
evaluate or engage in discussions concerning the contemplated business
relationship and who are bound to the receiving party to keep such information
secret and confidential. Without limiting the foregoing, neither party shall
reverse engineer, disassemble or decompile any prototypes, software or other
tangible objects which embody the other party's Confidential Information and
which are provided to the party hereunder.  Notwithstanding the foregoing, the
receiving party may disclose only that portion of Confidential Information that
the receiving party is required to disclose pursuant to lawful subpoena or other
applicable legal process if, and only if, the receiving party gives the
disclosing party immediate written notice of such requirement prior to such
disclosure and reasonable assistance, at the expense of the disclosing party, to
seek an order protecting the information from public disclosure.




3. Maintenance of Confidentiality. Each party agrees that it shall take
reasonable measures to protect the secrecy of and avoid disclosure and
unauthorized use of the Confidential Information of the other party. Without
limiting the foregoing, each party shall take at least those measures that it
takes to protect its own most highly confidential information and shall ensure
that its employees who have access to Confidential Information of the other
party have signed a non-use and non-disclosure agreement in content similar to
the provisions hereof, prior to any disclosure of Confidential Information to
such employees. Neither party shall make any copies of the Confidential
Information of the other party unless the same are approved, in advance, in
writing by the other party. Each party shall reproduce the other party's
proprietary rights notices on any such approved copies, in the same manner in
which such notices were set forth in or on the original.




4. No Obligation. Nothing herein shall obligate either party to proceed with any
transaction between them, and each party reserves the right, in its sole
discretion, to terminate the discussions contemplated by this Agreement
concerning the business opportunity.




5. No Warranty. ALL CONFIDENTIAL INFORMATION IS PROVIDED “AS IS”. EACH PARTY
MAKES NO WARRANTIES, EXPRESS, IMPLIED OR OTHERWISE, REGARDING ITS ACCURACY,
COMPLETENESS OR PERFORMANCE.




6. Return of Materials. All documents and other tangible objects containing or
representing Confidential Information which have been disclosed by either party
to the other party, and all copies thereof which are in the possession of the
other party, shall be and remain the property of the disclosing party and shall
be promptly returned to the disclosing party upon the disclosing party's written
request.




7. No License. Nothing in this Agreement is intended to grant any rights to
either party under any patent, mask work right or copyright of the other party,
nor shall this Agreement grant any party any rights in or to the Confidential
Information of the other party except as expressly set forth herein.




8. Term. The obligations of each receiving party hereunder shall survive until
such time as all Confidential Information of the other party disclosed hereunder
becomes publicly known and made generally available through no action or
inaction of the receiving party and as otherwise set forth in section 1.




9. Remedies. Each party agrees that any violation or threatened violation of
this Agreement may cause irreparable injury to the other party, entitling the
other party to seek injunctive relief in addition to all legal remedies.








Page 22




--------------------------------------------------------------------------------

10. Miscellaneous. This Agreement shall bind and inure to the benefit of the
parties hereto and their successors and assigns. This Agreement shall be
governed by the laws of the State of New York, without reference to conflict of
laws principles. This document contains the entire agreement between the parties
with respect to the subject matter hereof, and neither party shall have any
obligation, express or implied by law, with respect to trade secret or
proprietary information of the other party except as set forth herein. Any
failure to enforce any provision of this Agreement shall not constitute a waiver
thereof or of any other provision. This Agreement may not be amended, nor any
obligation waived, except by a writing signed by both parties hereto.




Planar Energy Devices, Inc.                                        Oak Ridge
Micro-Energy




By: /s/Scott Faris                                                         By:
/s/ John B. Bates

Name: Scott Faris                                                        Name:
John B. Bates

Title: CEO
                                                                  Title:
Director & Chief Technical

                                                                                     Officer

Telephone #: 407-459-1440                                        Telephone:
865-220-8886











Page 23


